Order entered April 23, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00100-CV

LAURA LOPEZ, INDIVIDUALLY, ON BEHALF OF HERNAN MURILLO,
   DECEASED, AND AS NEXT FRIEND OF ALFONSO MURILLO,
 MARCOS MURILLO, ABIGAIL MURILLO, AND KAREN MURILLO,
                        Appellant

                                        V.

                SUNSTATE EQUIPMENT CO. LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-02079

                                       ORDER

      Before the Court is appellant’s April 21, 2021 unopposed second motion for

an extension of time to file her brief on the merits. We GRANT the motion and

extend the time to May 26, 2021. We caution appellant that a further extension

request will be strongly disfavored.


                                             /s/   KEN MOLBERG
                                                   JUSTICE